·.-"·.~·
                                                                               r ,.. '




                                   FELICIA PITRE
                           DALLAS COUNTY DISTRICT CLERK




May 7, 2015

Texas Court of Criminal Appeals                                                       RECEIVED IN
ATTN: Abel Acosta                                                          COURT OF CRIMINAL APPEALS
P.O. Box 12308
Austin, Texas 78711-2308                                                                 MAY 11 2015

RE:     JOHNNY SLOAN JR.,
                                                                                  Abel Acosta, Clerk
        CCA CAUSE No:                    WR-51,903-02
        Writ No:                         W00-01283-Q (A)


Dear Mr. Abel Acosta:

In response to the Court's Order dated May 07, 2015, in the above entitled and referenced cause,
the Dallas County District Clerk's Office is enclosing this letter, ODI dated 9/30/13 filed in the
above case..                                         ·

·sincerely,


Felicia Pitre
Dallas County District Clerk

Given under my hand and seal;


By:     'R~ TCt;YW
      Deputy District Clerk




                      133 N. Riverfront, LB 12 DALLAS, TEXAS 75207 (214) -712-5013
                                             FAX (214)- 653-5986
                                web site: www.dallascounty.org/distclerklindex.html
              IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-51,903-02


                              IN RE JOHNNY SLOAN JR., Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
             CAUSE NO. W00-01283-Q(A) IN THE 204TH DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                             ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 204th District Court of Dallas County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to. this Court.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of Dallas

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus application, submitting .a copy of a timely filed order which designates issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                   -2-

Relator has not filed an application for a writ of habeas corpus in Dallas County. Should the response

include an order designating issues, proof of the date the district attorney's office was served with

the habeas application shall also be submitted with the response. This application for leave to file

a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days of the date of this order.



Filed: May 6, 2015
Do not publish
                             WRIT NUMBER: W-0001283-Q(A)
                           TRIAL COURT NUMBER: F-0001283-0


 EX PARTE                                         §    IN THE DISTRICT COU
                                                  §
                                                  §    204th JUDICIAL DISTRICT
                                                  §
 JOHNNY SLOAN, JR.                                §    DALLAS COUNTY, TEXAS

                               ORDER DESIGNATING ISSUES

       The Court, having reviewed Applicant Johnny Sloan, ir. 's amended application for writ

of habeas corpus filed pursuant   to Texas Code of Criminal Procedure artjcle 11.07, finds that
there are controverted, previously unresolved facts material to the legality of Applicant's restraint

that require resolution.

       The court appoints Michael Mowla, attorney, address 603 N. Cedar Ridge Suite 100,
                                                                       I



Duncanville, Texas 75116, to resolve the issues and prepare findings of fact and conclusions of

law for the Court. The issues may be resolved by affidavits, depositions, interrogatories, or by

hearings, as deemed necessary by the person appointed herein.              Michael Mowla does not

represent the Applicant. Applicant is not entitled to counsel at this time. The Clerk of the Court

is ORDERED to send a copy of this order to Applicant, or Applicant's counsel (if so

represented), and to counsel for the State.

       Accordingly, the Court designates the following issues to be resolved:

        1.     Did Dr. Timothy Sliter present perjured or misleading testimony regarding a

preswnptive blood test? (Ground Four of Application).

                                              Page 1 of5
...

             2.       If Dr. Timothy Sliter's testimony regarding the presumptive blood test was

      perjured or misleading, did the State know about such perjured or misleading testimony?

      (Ground Four of Application).

            ·3.       If Dr. Timothy Sliter's testimony regarding the presumptive blood test was

      perjured or misleading and the State knew about such perjured or misleading testimony, in

      violation of Exparte Lewis, 587 S.W.2d 697, 701 (Tex. Crim. App. 1979) and Brady v.

      Maryland, 373 U.S. 83 (1963), did the State fail to correct or reveal such fact. to the defense?

      (Ground Four of Application).

             4.       During voir dire, did a juror express bias towards individuals who illegally carry a

      firearm? (Ground Six of Application).

             5.       If during voir dire a juror expressed bias towards individuals who illegally carry a

      firearm, was Applicant's trial counsel was ineffective under Strickland v. Washington, 466 U.S.
668 (1984), by failing to strike this juror? (Ground Six of Application).

             6.       Was it necessary for Applicant's trial counsel to consult an expert regarding Dr.

      Timothy Sliter's testimony on the presumptive blood test? (Ground Seven of Application).

             7.       If it was necessary for Applicant's trial-counsel to consult an expert regarding Dr.

      Timothy Sliter's testimony on the presumptive blood test, did such failure amount to ineffective

      assistance of counsel under Strickland v. Washington, 466 U.S. 668 (1984)? (Ground Seyen of

      Application).




                                                  Page 2 of5 ·
       8.       Whether Applicant's trial counsel was ineffective under Strickland v. Washington,

466 U.S. 668 (1984), by failing to investigate the case regarding Dr. Timothy Sliter's testimony

on the presumptive blood test? (Ground Seven of Application).

       9.       Did Applicant's trial counsel consult with a pathologist? (Ground Eight of

Application).

       10.      Was it necessary for Applicant's defense for Applicant's trial counsel to consult

with a pathologist? (Ground Eight of Application).

       11.      If it was necessary for Applicant's trial counsel to consult a pathologist and he did

not do so, was Applicant's trial counsel ineffective under Strickland v. Washington, 466 U.S. 668

(1984)? (Ground Eight of Application).

       12.      Were records of Katherine Long's report admitted by a custodian of records?

(Ground Nine of Application).

       13.      Did Applicant's trial counsel withdraw objections to records of Katherine Long's

report that were admitted by a custodian of records? (Ground Nine of Application).

       14.      If Applicant's trial counsel withdrew objections to records of Katherine Long's

report that were admitted by a custodian of records, did such withdrawal of objections render

Applicant's trial counsel's performance as ineffective under Strickland v. Washington, 466 U.S.
668 (1984)? (Ground Nine of Application).

       15.      Did Travis Spinder, a ballistics expert, testify that two different persons were

killed by the same weapon? (Ground Ten of Application).

                                            Page 3 of5
       16.      If Travis Spinder, a ballistics expert, testified that two different persons were

killed by the same weapon, was it necessary for Applicant's trial counsel to obtain a defense

ballistic expert to rebut Travis Spinder's testimony? (Ground Ten of Application).

       17.      If Travis Spinder, a ballistics expert, testified that two different persons were

killed by the same weapon, and it was necessary for Applicant's trial counsel to obtain a defense

ballistic expert to rebut Travis Spinder's testimony and trial counsel did not do so, did such

failure constitute ineffective assistance of counsel under Strickland v. Washington, 466 U.S. 668

(1984)? (Ground Ten of Application).

       18.      Did the State use a photographic array to identify Applicant? (Ground Eleven of

Application).

       19.      If the State used a photographic array to identify Applicant, was such array

impermissibly suggestive? (Ground Eleven of Application).

       20.      If the State used a photographic array to identify Applicant that was impermissibly

suggestive, did Applicant's trial counsel properly challenge such impermissibly suggestive array?

(Ground Eleven of Application).

       21.      If the State used a photographic array to identify Applicant that was impermissibly

suggestive, and Applicant's trial counsel failed to properly challenge such impermis,sibly

suggestive array, did such failure constitute ineffective assistance of counsel under Strickland v.

Washington, 466 U.S. 668 (1984)? (Ground Eleven of Application).




                                            Page 4 of5
       22.
                         •                                            •
               Did the State introduce evidence in violation of a court order that Applicant

carried a firearm months prior to the offense? (Ground Twelve of Application).

       23.     If the State introduced evidence in violation of a court order that Applicant carried

a firearm months prior to the offense, did Applicant's trial counsel fail to object to such evidence

and move for a mistrial? (Ground Twelve of Application).

       24.     If the State introduced evidence in violation of a court order that Applicant carried

a firearm months prior to the offense, and Applicant's trial counsel failed to object to such

evidence and move for a mistrial, did such failure by Applicant's trial counsel constitute

ineffective assistance of counsel under :Strickland v. Washington, 466 U.S. 668 (1984)?

(Ground Twelve of Application).

       25.     Did the State elicit testimony from a witness that Applicant possessed a weapon

prior to committing the offense? (Ground Thirteen of Application).

       26.     If the State elicited testimony from a witness that Applicant possessed a weapon

prior to committing the offense, were Applicant's due process rights under the Fifth and

Fourteenth Amendments violated? (Ground Thirteen of Application).



SIGNED on this the _ _     ___:ao~--=--Jt.-
                                       ____


                                      JUDGE PRESIDING


                                            Page 5 of5